Citation Nr: 0600599	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  94-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's neurodermatitis, seborrheic dermatitis, acne scar 
residuals, and groin hyperpigmented patches with mild 
atrophic striae, currently evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied an increased disability evaluation for the 
veteran's cystic acne, groin atrophic striae, scrotal 
neurodermatitis, and a psychophysiologic dermatological 
disorder.  In December 1997, the Board remanded the veteran's 
appeal to the RO for additional action.

In December 2001, the RO recharacterized the veteran's 
service-connected skin disability as neurodermatitis, 
seborrheic dermatitis, acne scar residuals, and groin 
hyperpigmented patches with atrophic striae.  In October 
2002, the Board determined that additional development of the 
record was needed.  In November 2002, the veteran submitted a 
Motion to Advance on the Docket which was granted in December 
2002.  In May 2003 and May 2004, the Board again remanded the 
veteran's claim for additional development.  The veteran 
represents himself in the instant appeal.

The Board notes that the veteran also appealed a claim for a 
total disability evaluation based upon individual 
unemployability (TDIU).  The TDIU issue was granted in a May 
2005 rating decision.  That decision is considered a full 
grant of the benefit sought, so it will not be addressed 
herein.  Further, pursuant to the Board's May 2004 remand, a 
May 2005 supplemental statement of the case (SSOC) was issued 
which, in part, addressed the initial 10 percent evaluation 
assigned for his service-connected psychiatric disability as 
well as the effective date of that award.  However, since the 
veteran did not perfect his appeal as to those issues by 
filing a timely substantive appeal in response to the SSOC, 
those issues also will not be addressed herein.


FINDINGS OF FACT

1.  The veteran's neurodermatitis, seborrheic dermatitis, 
acne scar residuals, and groin hyperpigmented patches with 
mild atrophic striae have not resulted in frequent 
hospitalizations and have not markedly interfered with the 
veteran's employment. 

2.  Since August 30, 2002, neurodermatitis, seborrheic 
dermatitis, acne scar residuals, and groin hyperpigmented 
patches with mild atrophic striae have not affected more than 
40 percent of the body or more than 40 percent of exposed 
areas nor has constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs been 
required during the last 12 month period.

3.  The veteran's neurodermatitis, seborrheic dermatitis, 
acne scar residuals, and groin hyperpigmented patches with 
mild atrophic striae is not disfiguring.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for an 
extraschedular evaluation for neurodermatitis, seborrheic 
dermatitis, acne scar residuals, and groin hyperpigmented 
patches with mild atrophic striae have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.118, 
Diagnostic Codes 7800, 7806 (2002). 

2. Under the new regulations, effective August 30, 2002, the 
criteria for a rating in excess of 50 percent for 
neurodermatitis, seborrheic dermatitis, acne scar residuals, 
and groin hyperpigmented patches with mild atrophic striae 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that an increased disability rating is 
warranted for his service-connected skin disorder.  Having 
carefully reviewed all the evidence of record in light of the 
applicable law, the Board has determined that this claim will 
be denied because the preponderance of the evidence is 
against the claim.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  The veteran's entire history is reviewed 
when making a disability evaluation. 38 C.F.R. § 4.1 (2005).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned, if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.3 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's current 50 percent disability evaluation for 
his service-connected skin disorder has been in effect since 
February 25, 1976.  That rating is now protected by law.  
38 U.S.C.A. § 110 (West 2002).  The veteran's 
neurodermatitis, seborrheic dermatitis, acne scar residuals, 
and groin hyperpigmented patches with mild atrophic striae 
are currently rated 50 percent disabling under Diagnostic 
Code 7806 for dermatitis or eczema.  The rating schedule for 
evaluating skin disabilities changed during the pendency of 
this appeal.  The veteran was provided with a copy of the new 
regulations in the October 2003 SSOC, when the RO had an 
opportunity to adjudicate the claim under both the old and 
the new regulations.

The Board finds that an increased rating is not warranted 
under either the old or the new regulations.  The old 
regulations, in effect prior to August 30, 2002, do not 
include a Diagnostic Code for neurodermatitis, seborrheic 
dermatitis, acne scar residuals, and groin hyperpigmented 
patches with mild atrophic striae; therefore, and the 
veteran's skin condition was evaluated as analogous to 
eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 
(2002).

Under the old regulations, the maximum schedular rating 
provided for eczema was 50 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  In exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability may be approved, provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2005).  Pursuant to the 
Board's December 1997 remand, the RO considered 
extraschedular evaluation in this case.  See December 2001 
SSOC.

The Board finds no evidence that at any time during the 
appeal period the veteran's service-connected skin disability 
presented such an unusual or exceptional disability picture 
as to require referral for consideration of an extraschedular 
evaluation.  There is no evidence of frequent hospitalization 
for the skin disorder.  In fact, there is no evidence of any 
hospitalization due to the service-connected skin disorder 
during the appeal period.  The veteran has argued that he has 
been treated for his skin disorder while hospitalized so he 
should be afforded a higher rating.  While the record shows 
that the veteran has received infrequent inpatient treatment 
over the appeal period and that he has been treated for his 
skin problems while an inpatient, the service-connected skin 
disorder was not the reason for any of his hospital 
admissions.  

Further, while the veteran is currently in receipt of a TDIU 
for his service-connected skin disorder in combination with 
his service-connected psychiatric disability, the latter 
rated 50 percent disabling, there is no evidence of marked 
interference with employment due solely to the service-
connected skin disorder.  On the contrary, recent medical 
evidence, namely an April 2005 VA skin examination, noted 
that the veteran's skin disorders did not affect his ability 
to perform normal daily activities and the only skin disorder 
noted to cause some limitation in the veteran's ability to 
work was his nonservice-connected skin problems on the feet 
which were attributed to his nonservice-connected diabetes 
mellitus.  The rating schedule is designed to compensate for 
the average impairment of earning capacity attributable to 
disability.  The veteran's 50 percent protected rating more 
than compensates him for his impairment. 

As to the period beginning August 30, 2002, the Board must 
first determine whether the amended skin regulations are more 
favorable to the claimant than the prior regulations.  See 
VAOPGCPREC. 3-2000 (Apr. 10, 2000) (citing 38 U.S.C.A. 
§ 5110(g) (the retroactive reach of the new regulation can be 
no earlier than the effective date of that change); Landgraf 
v. USI Film Products, 511 U.S. 244, 280 (1994) (unless 
clearly provided otherwise, laws are presumed to operate 
prospectively only).  The new regulations provide a higher, 
60 percent, evaluation for eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).  Under the revised Diagnostic 
Code, where more than 40 percent of the body or more than 40 
percent of exposed areas are affected or where there is 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the last 12 month period, a 60 percent rating is 
warranted.

The Board does not find that the amended skin regulations are 
any more favorable to the veteran that the prior regulations.  
Since August 30, 2002, the evidence of record does not show 
that the veteran's service-connected skin disorders more 
nearly approximate involvement of 40 percent of the body or 
more than 40 percent of exposed areas due to the service-
connected skin disorder or of constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  In this regard, the Board notes 
that an April 2005 VA examiner indicated that 50 percent of 
the exposed skin was affected by various service-connected 
and nonservice-connected skin disorders.  However, the Board 
does not find that this statement requires the grant of a 60 
percent evaluation under the new regulations because the 
examiner described service-connected and nonservice-connected 
disorders in describing the amount of skin affected, not just 
service-connected skin disorders.  

Further, a review of the VA pharmacy records reveal that 
since 1998 the veteran has been intermittently prescribed 
betamethasone valerate 0.1% cream "to apply twice a day to 
an affected area."  The veteran has indicated that this is a 
corticosteroid.  Assuming, arguendo, that betamethasone 
valerate is a corticosteroid, the Board does not find that 
the use of this medication warrants a 60 percent rating 
because the Board does not find that the intermittent 
prescriptions for topical use only in the area affected rises 
to the level of near constant systemic therapy required by 
the regulations.  In addition, a review by VA examiners in 
2003 and 2005 found that the veteran was not prescribed 
corticosteroids in connection with his service-connected skin 
disorders.  However, even assuming that the VA examiners 
misread the voluminous files, the Board does not find that 
the intermittent prescriptions for topical use only in the 
area affected rises to the level of near constant systemic 
therapy required by the regulations.

The Board finds that the opinion of the February 2003 VA 
examiner, who found that more than 40 percent of exposed 
areas were not affected by the service-connected skin 
disorders, more probative in this regard because the February 
2003 VA examiner was specifically addressing only the 
service-connected skin disorders while the April 2005 VA 
examiner included consideration of several nonservice-
connected skin disorders, including his lower extremity 
problems which have been attributed to his nonservice-
connected diabetes mellitus.

Further, VA treatment records do not indicate significant 
skin problems related to the service-connected 
neurodermatitis, seborrheic dermatitis, acne scar residuals, 
and groin hyperpigmented patches with mild atrophic striae.  
Private dermatological records also do not note significant 
involvement of the body or exposed areas.  As noted above, 
the February 2003 VA skin examination report, which noted 
that the medical records and claims folders were reviewed, 
concluded that "[t]here is no more than 40% of the entire 
body nor exposed area affected by the service-connected skin 
disorders."  The 2003 examiner further noted that the 
veteran currently used clotrimazole cream, which was not a 
steroid; that there was no medical reason for the use of 
corticosteroids or immunosuppressive drugs for the treatment 
of the veteran's service-connected skin disorders; that the 
presence of the stria distensae on the groins points to the 
use of steroids in that area in the past and further 
indicates that further use of corticosteroids in that area is 
contraindicated; and that while his neurodermatitis and 
seborrheic dermatitis could be treated with low-potency 
steroid creams, there was no medical evidence that he was 
being treated with such steroid creams.

Because the medical history indicates that years ago the 
veteran's facial acne was described as disfiguring, the Board 
has considered the application of Diagnostic Code 7800.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  The Board 
notes that old Diagnostic Code 7800 also has a maximum 
schedular rating of 50 percent.  Under the new regulations, 
there are eight characteristics of disfigurement: (1) A scar 
five or more inches (13 or more centimeters (cm.)) in length; 
(2) A scar at least one-quarter inch (0.6 cm.) wide at its 
widest part; (3) The surface contour of the scar is elevated 
or depressed on palpation; (4) the scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

"The evaluation of the same manifestation under different 
diagnoses are to be avoided."  38 C.F.R. § 4.14 (2005).  
However, even assuming that Diagnostic Codes 7806 and 7800 
address different manifestations, neither the 2003 nor the 
2005 VA examiners completed portions of the examination for 
disfigurement, as the examination report directed them to if 
they found disfigurement.  The 2005 examiner specifically 
noted "[n]ot applicable" in response to the examination 
report question regarding disfigurement.  No other evidence 
in the record indicates that a separate compensable 
evaluation for disfigurement is warranted during the appeal 
period.

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that a 
higher rating for the veteran's service-connected skin 
disorders is not warranted for any time during the appeal 
period.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist under 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
a claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in December 2002 and May 2004 
letters, VA informed him that, if he provides information 
about the sources of evidence or information pertinent to the 
elements of the claim (including medical records, employment 
records, records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letters also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  With respect to 
the fourth element of a valid notice, the May 2004 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  The SSOCs informed him 
of the requirements for a higher rating for his service-
connected skin disorder.  Further, the numerous Board remands 
in this case provided him notification of his and VA's 
responsibilities and the pertinent law with regard to his 
claim.

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
notice.  He was notified of what the evidence must show to 
result an increased rating, and was on notice throughout the 
appeal through the pertinent rating decision, statement of 
the case, SSOCs, and letters why the claims remain denied.  
He was told about his and VA's respective claim development 
responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and VA treatment records.  The veteran provided prescriptions 
receipts, statements from private physicians and has not 
identified any additional evidence which is pertinent to the 
claims adjudicated in this decision and has not been 
associated with the claims folder.  Several VA examinations 
with medical opinions were developed as to the claim on 
appeal.  Further examinations are not necessary in order to 
make a decision on that claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Accordingly, the Board finds that the duty to assist 
was met; nothing in the record indicates that relevant 
evidence exists, but is missing from the record due to 
inaction of VA inconsistent with VA law and regulations.


ORDER

A claim for an increased disability evaluation for the 
veteran's neurodermatitis, seborrheic dermatitis, acne scar 
residuals, and groin hyperpigmented patches with mild 
atrophic striae, currently evaluated as 50 percent disabling, 
is denied.


REMAND

The Board notes that the appellant has indicated that he is 
also seeking an earlier effective date for the assignment of 
a 50 percent rating for his service-connected anxiety 
disorder as well as an earlier effective date for the 
assignment of his TDIU.  The February 11, 2005, effective 
date for the 50 percent rating for the service-connected 
anxiety disorder and the entitlement to TDIU was assigned in 
a May 2005 RO decision.  The claims folder reveals that in 
June 2005, the RO received the appellant's notice of 
disagreement with respect to the earlier effective date claim 
for TDIU and that in July 2005, the RO received the 
appellant's notice of disagreement with respect to the 
earlier effective date claim for the 50 percent rating for 
the service-connected anxiety disorder.  The Board is aware 
that the rating decision and the notices of disagreement as 
to the effective date were only recently developed and that 
the RO has not had an opportunity to review the file since 
those developments.  Regardless, as here, where the Board 
notes that the appellant has not been provided with a 
statement of the case (SOC) after an appeal has been 
initiated, it has an obligation to bring that matter to the 
attention of the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should issue an SOC with respect 
to the issues of entitlement to an 
earlier effective date for both TDIU and 
a 50 percent rating for the service-
connected anxiety disorder.  The 
appellant and his representative should 
be advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of that issue.  
If, and only if, a timely substantive 
appeal is filed in response to the SOC, 
the case should be returned to the Board 
for further appellate consideration.

The Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is further notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


